 



Exhibit 10.4
CONSTRUCTION AGENCY AGREEMENT
dated as of April 13, 2006
between
SUNTRUST BANK
and
CHECKFREE SERVICES CORPORATION
as Construction Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
1.1 Defined Terms
    1  
1.2 Other Defined Terms
    3  
 
       
ARTICLE II APPOINTMENT OF CONSTRUCTION AGENT
    3  
 
       
2.1 Appointment
    3  
2.2 Acceptance; Construction
    3  
2.3 Commencement of Construction
    3  
2.4 Supplements to this Agreement
    4  
2.5 Term
    4  
2.6 Identification of Properties; Construction Documents
    4  
2.7 Scope of Authority
    5  
2.8 Covenants of the Construction Agent
    6  
2.9 Insurance
    7  
 
       
ARTICLE III THE BUILDINGS
    12  
 
       
3.1 Amendments; Modifications
    12  
3.2 Casualty and Condemnation
    13  
3.3 Indemnity
    13  
3.4 Construction Force Majeure Events
    14  
 
       
ARTICLE IV PAYMENT OF FUNDS
    15  
 
       
4.1 Funding of Property Acquisition Costs and Property Buildings Costs
    15  
 
       
ARTICLE V CONSTRUCTION AGENCY EVENTS OF DEFAULT
    15  
 
       
5.1 Construction Agency Events of Default
    15  
5.2 Damages
    16  
5.3 Remedies; Remedies Cumulative
    16  
5.4 Limitation on Construction Agent’s Recourse Liability
    17  
5.5 Construction Agent’s Right to Purchase
    18  
5.6 Construction Return Procedures
    18  
5.7 Option to Remarket
    19  
5.8 Rejection of Sale
    21  
5.9 Return of Leased Property
    21  
 
       
ARTICLE VI NO CONSTRUCTION AGENCY FEE
    22  
 
       
6.1 Lease as Fulfillment of Lessor’s Obligations
    22  
 
       
ARTICLE VII LESSOR’S RIGHTS; CONSTRUCTION AGENT’S RIGHTS
    22  
 
       
7.1 Exercise of the Lessor’s Rights
    22  
7.2 Lessor’s Right to Cure Construction Agent’s Defaults
    23  
 
       
ARTICLE VIII MISCELLANEOUS
    23  
 
       
8.1 Documentary Conventions
    23  
8.2 Successors and Assigns
    23  

-i-



--------------------------------------------------------------------------------



 



CONSTRUCTION AGENCY AGREEMENT
     CONSTRUCTION AGENCY AGREEMENT, dated as of April 13, 2006, (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), between
SUNTRUST BANK, a Georgia banking corporation (the “Lessor”), and CHECKFREE
SERVICES CORPORATION, a Delaware corporation (“Services”, and in its capacity as
construction agent, the “Construction Agent”).
PRELIMINARY STATEMENT
     A. CheckFree Corporation, Lessor, Services, the Lenders signatory thereto
and SunTrust Equity Funding, LLC, as agent for such Lenders (in such capacity,
the “Agent”) are parties to that certain Master Agreement, dated as of April 13,
2006 (as amended, supplemented or otherwise modified from time to time pursuant
thereto, the “Master Agreement”).
     B. Subject to the terms and conditions hereof, (i) the Lessor desires to
appoint Services as the Construction Agent to act as its sole and exclusive
agent for the identification and acquisition of the Land pursuant to the Master
Agreement and construction of the Buildings in accordance with the Plans and
Specifications and pursuant to the Master Agreement, and (ii) the Construction
Agent desires, for the benefit of the Lessor, to cause the Buildings to be
constructed in accordance with the Plans and Specifications and pursuant to the
Master Agreement and this Agreement, in each case in accordance with the terms
herein set forth.
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Defined Terms. The following terms shall have the following meanings:
     “Construction Budget” is defined in Section 2.4.
     “Construction Commencement Date” is defined in Section 2.3.
     “Construction Costs”, with respect to any Leased Property, means all costs
incurred in connection with the design, development and construction of the
Buildings (including the acquisition costs of all fixtures included therein) on
the Land related to such Leased Property, as well the costs of excavating,
grading, landscaping and other work undertaken to prepare the Land for
construction of the Buildings, and all other fees, costs and expenses incurred
in connection with the acquisition, development and construction of the
Buildings related to such Leased Property, including all fees due to the Agent,
all interest and Yield and other carrying costs accrued on the Funded Amounts
related to such Leased Property during the Construction Term therefor, planning,
engineering, development, architects’, consultants’, brokers’, attorneys’ and
accountants’ fees, appraisal costs, survey costs, insurance costs, transaction
costs, demolition costs, permitting costs, costs for title insurance and other
soft costs related to such Buildings.

 



--------------------------------------------------------------------------------



 



     “Construction Default Remarketing Option” is defined in Section 5.4(a).
     “Construction Documents” is defined in Section 2.5.
     “Construction Failure Payment” means the sum of (i) 100% of the Land
Acquisition Costs, plus (ii) 89.95% of an amount equal to the then incurred
Construction Costs (excluding Land Acquisition Costs) that are properly
capitalizable in accordance with GAAP.
     “Construction Force Majeure Declaration” is defined in Section 3.4.
     “Construction Force Majeure Event” means:
          (a) an act of God arising after the date hereof, including, without
limitation, adverse weather conditions, natural disasters or fire or other
casualty, or
          (b) any change in any applicable Law arising after the date hereof and
relating to the use of the Land or the construction of the Buildings on the
Land, the existence or potentiality of which was not known to and could not have
been discovered prior to the date hereof through the exercise of reasonable due
diligence by the Construction Agent, or
          (c) strikes, lockouts, labor troubles, unavailability of materials,
services or utilities, war, civil commotion, riots, insurrections or other
causes beyond the Construction Agent’s control
which could not have been avoided or which cannot be prevented through the
exercise of commercially reasonable efforts.
     “Construction Offer Price” is defined in Section 5.4(a).
     “Construction Period Lease Balance” with respect to any Leased Property at
any time means an amount equal to the sum of (i) 100% of the Land Acquisition
Costs for such Leased Property, plus (ii) 100% of all Construction Costs
(excluding Land Acquisition Costs) that are properly capitalizable in accordance
with GAAP.
     “Construction Period Termination Date” means the earlier of (i) Scheduled
Construction Period Termination Date and (ii) the Completion Date.
     “Construction Term” is defined in Section 2.3.
     “Force Majeure Losses” means, with respect to any Leased Property and as of
any date of calculation, the loss incurred by the Lessor attributable to a
Construction Force Majeure Event with respect to which a Construction Force
Majeure Declaration has been made, measured by the sum of (i) the lower of
(A) the insurance proceeds paid with respect thereto plus the related deductible
amount and (B) the reduction in Fair Market Sales Value of the Leased Property
as a result of the Construction Force Majeure Event as set forth in an
Appraisal, plus (ii) other direct costs incurred by the Lessor or by the
Construction Agent that the Lessor has consented to in accordance with
Section 3.4 in connection with such Construction Force Majeure Event to the
extent such costs are not covered by insurance; provided that insurance proceeds
shall be used in

-2-



--------------------------------------------------------------------------------



 



such calculation only to the extent the event giving rise to the loss can be
remediated for an amount equal to the resulting insurance proceeds plus the
deductible; provided, further, that it is expressly understood and agreed that
Force Majeure Losses shall not include the costs of repairing damage occasioned
not as a result of the Construction Force Majeure Event, but as a result of the
Construction Agent’s failure to take all reasonable steps to minimize the
damages caused by such Construction Force Majeure Event.
     “Funding Sources” is defined in Section 2.2.
     “Permitted Lease Balance” means, with respect to any Leased Property and
calculated as of any date, (i) the Leased Property Balance with respect to such
Leased Property as of the date of such calculation, minus (ii) Force Majeure
Losses with respect to such Leased Property, if any, plus (iii) the amount of
insurance proceeds and Advances applied towards the remediation of such Force
Majeure Losses.
     “Plans and Specifications” shall mean the plans and specifications for the
Buildings as such Plans and Specifications may be amended, modified or
supplemented from time to time in accordance with the terms of this Agreement.
     “Scheduled Construction Period Termination Date” means April 13, 2008.
     1.2 Other Defined Terms. Capitalized terms used but not otherwise defined
in this Agreement shall have the meanings set forth in Appendix A to the Master
Agreement.
ARTICLE II
APPOINTMENT OF CONSTRUCTION AGENT
     2.1 Appointment. Pursuant to and subject to the terms and conditions set
forth herein and in the Master Agreement and the other Operative Documents, the
Lessor hereby irrevocably designates and appoints Services as the Construction
Agent to act as its exclusive agent for (i) the identification and acquisition
from time to time of Land to be acquired or leased by the Lessor (subject to the
approval of the Lessor and the satisfaction of the conditions precedent set
forth in the Master Agreement) and leased to Services and (ii) the construction
of the Buildings in accordance with the Plans and Specifications on such Land.
     2.2 Acceptance; Construction. Services hereby unconditionally accepts the
designation and appointment as Construction Agent. The Construction Agent will
cause the Buildings to be constructed on the Land substantially in accordance
with the Plans and Specifications and, in accordance with the Operative
Documents, to be equipped in all material respects with all Applicable Law and
insurance requirements, but using funds advanced by the Funding Parties (or its
own funds, subject to reimbursement from Advances), insurance proceeds,
condemnation awards and any Additional Amounts advanced by the Funding Parties
(collectively, the “Funding Sources”).
     2.3 Commencement of Construction. Subject to Construction Force Majeure
Events, the Construction Agent hereby agrees, unconditionally and for the
benefit of the Lessor, to cause Construction of a Building to commence on each
parcel of Land as soon as is reasonably

-3-



--------------------------------------------------------------------------------



 



practicable, in its reasonable judgment, after the Closing Date in respect of
such Land. For purposes hereof, Construction of a Building shall be deemed to
commence on the date after the Closing Date for the related Leased Property (the
“Construction Commencement Date”) on which excavation for the foundation for
such Building or any other Construction of such Building commences. Without
limiting the foregoing, no phase of such Construction shall be undertaken until
all permits required for such phase have been issued therefor.
     2.4 Supplements to this Agreement. On the Closing Date of each parcel of
Land, the Lessor and the Construction Agent shall each execute and deliver to
the Agent a supplement to this Agreement in the form of Exhibit A to this
Agreement, appropriately completed, pursuant to which the Lessor and the
Construction Agent shall, among other things, each acknowledge and agree that
the Construction of such parcel of Land will be governed by the terms of this
Agreement. Following the execution and delivery of a supplement to this
Agreement as provided above, such supplement and all supplements previously
delivered under this Agreement shall constitute a part of this Agreement. On or
prior to the Closing Date of each parcel of Land, the Construction Agent shall
prepare and deliver to the Lessor and the Agent a construction budget (the
“Construction Budget”) for the related Leased Property, setting forth in
reasonable detail the budget for the Construction of the proposed Building on
such Land in accordance with the Plans and Specifications therefor, and all
related costs including the capitalized interest and Yield expected to accrue
during the related Construction Term; such Construction Budget shall include a
line item for the amount of self-insurance or deductibles applicable to such
Leased Property.
     2.5 Term. This Agreement shall commence on the date hereof and shall
terminate with respect to any given Leased Property upon the first to occur of:
          (a) payment by the Lessee of the Leased Property Balance and
termination of the Lease with respect to such Leased Property in accordance with
the Lease;
          (b) the expiration or earlier termination of the Lease;
          (c) termination of this Agreement pursuant to Article V hereof;
          (d) the Completion Date for such Leased Property and the completion of
all punch list items as set forth in Section 2.8(d); and
          (e) the payment by the Construction Agent of the Leased Property
Balance or the Construction Failure Payment with respect to such Leased Property
pursuant to this Agreement.
     2.6 Identification of Properties; Construction Documents. The Construction
Agent may execute any of its duties and obligations under this Agreement by or
through agents, contractors, developers, Affiliates, employees or
attorneys-in-fact, and the Construction Agent shall enter into such agreements
with architects and contractors as the Construction Agent deems necessary or
desirable for the construction of the Buildings pursuant hereto (the
“Construction Documents”); provided, however, that no such delegation shall
limit or reduce in any way the Construction Agent’s duties and obligations under
this Agreement; provided, further, that contemporaneously with the execution and
delivery of a Construction Document, the

-4-



--------------------------------------------------------------------------------



 



Construction Agent will execute and deliver to the Lessor the Security Agreement
and Assignment, pursuant to which the Construction Agent assigns to the Lessor,
among other things, all of the Construction Agent’s rights under and interests
in such Construction Documents. Each construction contract shall be with a
reputable general contractor with experience in constructing projects that are
similar in scope and type to the proposed Building, and shall provide for a
guaranteed maximum project cost, at least 10% retainage and the delivery of a
performance bond.
     2.7 Scope of Authority. (a) Subject to the terms, conditions, restrictions
and limitations set forth in the Operative Documents, the Lessor hereby
expressly authorizes the Construction Agent, or any agent or contractor of the
Construction Agent, and the Construction Agent unconditionally agrees, for the
benefit of the Lessor, to take all action necessary or desirable for the
performance and satisfaction of all of the Construction Agent’s obligations
hereunder with respect to the Leased Properties acquired or leased by the
Lessor, including, without limitation:
          (ii) the identification and assistance with the acquisition or lease
of Land in accordance with the terms and conditions of the Master Agreement;
          (iii) all design and supervisory functions relating to the
construction of the Buildings and performing all engineering work related to the
construction of the Buildings;
          (iv) negotiating and entering into all contracts or arrangements to
procure the equipment and services necessary to construct the Buildings on such
terms and conditions as are customary and reasonable in light of local standards
and practices;
          (v) obtaining all necessary permits, licenses, consents, approvals and
other authorizations, including those required under Applicable Law, from all
Governmental Authorities in connection with the construction and the development
of the Leased Property on the Land in accordance with the Plans and
Specifications;
          (vi) maintaining all books and records with respect to the
construction, operation and management of the Leased Properties; and
          (vii) performing any other acts necessary or appropriate in connection
with the identification, and acquisition (or leasing) and development of the
Land and construction of the Buildings in accordance with the Plans and
Specifications, and all other functions typically undertaken for the
construction and development of similar properties.
          (b) Neither the Construction Agent nor any of its Affiliates or agents
shall enter into any contract which would, directly or indirectly, impose any
liability or obligation on the Lessor unless such contract expressly contains an
acknowledgment by the other party or parties thereto that the obligations of the
Lessor are non-recourse, and that the Lessor shall have no personal liability
with respect to such obligations. Any contract entered into by the Construction
Agent or any of its Affiliates or agents not meeting the requirements of the
foregoing sentence shall be ineffective. Subject to the foregoing, the Lessor
shall execute such

-5-



--------------------------------------------------------------------------------



 



documents and take such other actions as the Construction Agent shall reasonably
request, at the Construction Agent’s expense, to permit the Construction Agent
to perform its duties hereunder.
          (c) Subject to the terms and conditions of this Agreement and the
other Operative Documents, the Lessor hereby grants to the Construction Agent,
and the Construction Agent hereby accepts, (i) possession and control of each
Leased Property during the Construction Term therefor and (ii) the sole
management and control over the means, methods, sequences and procedures with
respect to the Construction. The parties agree that the Construction Agent shall
be in sole possession and control of each Leased Property during the
Construction Term therefor.
     2.8 Covenants of the Construction Agent. The Construction Agent hereby
covenants and agrees that it will, using the Funding Sources:
          (a) following the Construction Commencement Date for each parcel of
Land, cause construction of a Building on such Land to be prosecuted diligently
and without undue interruption substantially in accordance with the Plans and
Specifications for such Land, in accordance with the Construction Budget for
such Leased Property and in compliance in all material respects with all
Applicable Law and insurance requirements;
          (b) notify the Lessor and the Agent in writing not less than five
(5) Business Days after the occurrence of each Construction Force Majeure Event;
          (c) take all reasonable and practical steps to cause the Completion
Date for such Leased Property to occur on or prior to the Scheduled Construction
Termination Date for such Leased Property, and cause all Liens (including,
without limitation, Liens or claims for materials supplied or labor or services
performed in connection with the construction of the Buildings), other than
Permitted Liens and Lessor Liens, to be discharged;
          (d) following the Completion Date for each Leased Property, cause all
outstanding punch list items with respect to the Buildings on such Leased
Property to be completed within sixty (60) days after said Completion Date;
          (e) at all times during Construction, take such action as Lessor may
reasonably request to evidence or perfect Lessor’s interest in all personalty
financed by the Lessor on or within such Leased Property;
          (f) not enter into any agreements or arrangements with any Person
(other than the Funding Parties pursuant to the Operative Documents) that would
result in any claim against, or liability of, the Agent or any Funding Party
resulting from the fact that any Leased Property is not completed on or prior to
the Scheduled Construction Termination Date therefor; and
          (g) take all reasonable and practical steps to minimize the disruption
of the construction process arising from Construction Force Majeure Events.

-6-



--------------------------------------------------------------------------------



 



     2.9 Insurance.
          (a) Insurance by the Construction Agent: The Construction Agent shall
cause to be procured with proceeds of Advances pursuant to, and subject to the
terms and conditions of, the Operative Documents and maintain in full force and
effect during the Construction Term insurance policies with insurance companies
authorized to do business in each jurisdiction in which the Leased Properties
under Construction are located with a Best Insurance Reports rating of “A” or
better and a financial size category of “VIII” or higher, or that are
pre-approved by the Lessor, with limits and coverage provisions as set forth
below.
          (i) General Liability Insurance. Liability insurance on an occurrence
basis for the Construction Agent’s and Lessor’s liability arising out of claims
for personal injury (including bodily injury and death) and property damage.
Such insurance shall provide coverage for products-completed operations,
contractual and personal injury liability with a $1,000,000 limit per occurrence
for combined bodily injury and property damage with policy aggregates of
$2,000,000 (other than products-completed operations) and $1,000,000 for
products-completed operations. A maximum deductible or self-insured retention of
$25,000 per occurrence shall be allowed with respect to such insurance to the
extent relating to the Leased Properties.
          (ii) Automobile Liability Insurance. Automobile liability insurance
for the Construction Agent’s and Lessor’s liability arising out of claims for
bodily injury and property damage covering all leased, non-owned and hired
vehicles used in the performance of the Construction Agent’s obligations under
this Agreement with a $1,000,000 limit per accident for combined bodily injury
and property damage and containing appropriate no-fault insurance provisions
wherever applicable. A maximum deductible or self-insured retention of $5,000
per occurrence shall be allowed with respect to such insurance to the extent
relating to the Leased Properties.
          (iii) Excess Liability Insurance. Liability insurance in excess of the
insurance coverage required in clauses (i) and (ii) above with a limit of
$5,000,000 per occurrence and in the aggregate.
          (iv) Builder’s Risk Insurance. Property damage insurance on an “all
risk” basis insuring the Construction Agent and Lessor, as their interests may
appear, including coverage against loss or damage from the perils of earth
movement (including but not limited to earthquake, landslide, subsidence and
volcanic eruption), flood, strike, riot and civil commotion, provided that the
Construction Agent shall not be obligated to maintain such insurance or delayed
start up insurance with respect to any Leased Property prior to the time that
construction has commenced with respect to such Leased Property so long as no
materials, supplies or equipment are stored on such Leased Property.
     a. Property Covered. The builder’s risk insurance shall provide coverage
for (i) the Buildings, structures, machinery, equipment, facilities, fixtures,
supplies and other property constituting a part of the Leased Property under
Construction, (ii) property of others in the care,

-7-



--------------------------------------------------------------------------------



 



custody or control of the Construction Agent in connection with the Leased
Property, but not contractor’s tools, machinery, plant and equipment including
spare parts and accessories not destined to become a permanent part of the
Leased Property, (iii) all preliminary works, temporary works and
interconnection works and (iv) foundations and other property below the surface
of the ground.
     b. Additional Coverages. The builder’s risk policy shall insure (i) the
cost (including labor) of preventive measures to reduce or prevent further loss,
(ii) inland transit with sublimits sufficient to insure the largest single
shipment to or from the Leased Property site from anywhere within North America,
(iii) attorney’s fees, engineering and other consulting costs, and permit fees
directly incurred in order to repair or replace damaged insured property in the
amount of $2,500, (iv) expediting expenses (defined as reasonable extra costs
incurred after an insured loss to make temporary repairs and expedite the
permanent repair of the damaged property) with a sublimit in the amount of
$25,000, (v) off-site storage to insure the full replacement value of any
property or equipment not stored on the Leased Property site with a sublimit of
$150,000, and (vi) demolition expenses, removal of undamaged portion, and
increased cost of construction due to operation of laws or codes with a sublimit
of twenty-five percent (25%) of the amount of the physical loss or damage.
     c. Special Clauses. The builder’s risk policy shall include (i) a 72 hour
flood/windstorm/earthquake clause, (ii)unintentional errors and omissions
clause, (iii) a requirement that the insurer pay losses within 60 days after
receipt of an acceptable proof of loss, and (iv) an extension clause allowing
the policy period to be extended up to 60 days without modification to the terms
and conditions of the policy and payment of the premium on a pro-rata basis.
     d. Prohibited Exclusions. The builder’s risk policy shall not contain any
(i) coinsurance provisions, (ii) exclusion for ensuing direct physical loss or
damage resulting from freezing, (iii) exclusion for physical loss or damage
covered under any guarantee or warranty arising out of an insured peril, or
(iv) exclusion for resultant physical loss or damage caused by ordinary wear and
tear, gradual deterioration, faulty workmanship, design or materials.
     e. Sum Insured. The builder’s risk policy shall (i) be on a completed value
form, (ii) insure 100% of the completed insurable value of the Building(s),
(iii) value losses at replacement cost, without deduction for physical
depreciation or obsolescence including custom duties, taxes and fees and
(iv) insure loss or damage from earth movement and flood with separate sublimits
of $15,000,000.

-8-



--------------------------------------------------------------------------------



 



     f. Deductible. The builder’s risk insurance may have a deductible not in
excess of $25,000.
          (v) Delayed Startup Insurance. Delayed startup coverage insuring the
Lessor and covering the Lessor’s accrued and capitalized interest and Yield for
a six month period as a result of loss or damage insured by the builder’s risk
insurance resulting in a delay in completion of the Building(s) beyond their
anticipated date of completion.
Such insurance shall (a) have a deductible of not greater than 10 days per
occurrence during the Construction Term, (b) have an indemnity period not less
than six months, (c) cover loss sustained when access to the Leased Property
site is prevented due to an insured peril at premises in the vicinity of the
Leased Property site with a sublimit of $27,500, (d) cover loss sustained due to
the action of a public authority preventing access to the Leased Property site
due to imminent or actual loss or destruction arising from an insured peril at
premises in the vicinity of the Leased Property site with a sublimit of $27,500,
and (e) not contain any form of a coinsurance provision or include a waiver of
such provisions.
          (vi) Endorsements. All policies of insurance required to be maintained
by the Construction Agent shall be endorsed as follows.
     a. To name the Lessor as the loss payee with respect to all property
insurance;
     b. To name the Lessor, the Lenders and the Agent as additional insureds
with respect to all liability policies;
     c. To provide a severability of interests and cross liability clause;
     d. That the insurance shall be primary and not excess to or contributing
with any insurance or self-insurance maintained by the Lessor or the additional
insureds.
     e. That in respect of the interests of the Lessor, the Lenders and the
Agent, such policies shall not be invalidated by any fraud, action, inaction or
misrepresentation of the Construction Agent or any other Person, and shall
insure each of the Lessor, the Lenders and the Agent regardless of any breach of
any terms, conditions or warranty contained in any policy by the Construction
Agent or any other Person.
          (vii) Waiver of Subrogation. The Construction Agent hereby waives any
and every claim for recovery from the Lessor, the Lenders and the Agent for any
and all loss or damage covered by any of the insurance policies to be maintained
under this Agreement to the extent that such loss or damage is recovered under
any such policy. If the foregoing waiver will preclude the assignment of any
such claim to the extent of such recovery, by subrogation (or otherwise), to an
insurance company (or other person), the Construction Agent (or other
appropriate party) shall give written notice of the terms of

-9-



--------------------------------------------------------------------------------



 



such waiver to each insurance company which has issued, or which may issue in
the future, any such policy of insurance (if such notice is required by the
insurance policy) and shall cause each such insurance policy to be properly
endorsed by the issuer thereof to, or to otherwise contain one or more
provisions that, prevent the invalidation of the insurance coverage provided
thereby by reason of such waiver.
             (b) Conditions.
          (i) Adjustment of Losses. Losses, if any, with respect to any Leased
Property under any damage policies required to be carried under this Section 2.9
shall be adjusted with the insurance companies, including the filing of
appropriate proceedings, as follows: (x) so long as no Construction Agency Event
of Default shall have occurred and be continuing, and provided that the
Construction Agent is required, or has agreed, to repair the damage or if the
purchase option has been exercised, such losses will be adjusted by the
Construction Agent, (y) if any Construction Agency Event of Default shall have
occurred and be continuing or a Construction Force Majeure Event declared, or if
the Construction Agent is not required to, and has not agreed to, repair the
damage, such losses shall be adjusted by the Lessor with the consent of the
Construction Agent (which consent shall not be unreasonably withheld or
delayed). The party which shall be entitled to adjust losses may appear in any
proceeding or action to negotiate, prosecute, adjust or appeal any claim for any
award, compensation or insurance payment on account of any Casualty at such
party’s reasonable request, and the other party shall participate in any such
proceeding, action, negotiation, prosecution or adjustment. The Construction
Agent may incur no expenses with respect to loss adjustment without the prior
consent, not to be unreasonably withheld, of the Lessor. Adjustment expenses
shall be funded through Advances. The parties hereto agree that this Agreement
shall control the rights of the parties hereto in and to any such award,
compensation or insurance payment relating to any Casualty affecting a
Construction Land Interest.
          (ii) Application of Insurance Proceeds. All proceeds of insurance
maintained pursuant to this Section 2.9 on account of any damage or destruction
of any Leased Property (or part thereof) subject to Construction shall be paid
to Lessor, provided that (i) if no Construction Agency Event of Default shall
have occurred and (ii) subject to Section 3.4, the Construction Agent has
undertaken to repair the damage and has demonstrated to the reasonable
satisfaction of the Lessor that the application of such insurance proceeds
(including, without limitation, delay in start up coverage), together with the
remaining Commitment and any increase to the Commitments effected pursuant to
Section 3.2, are sufficient to cause the construction to be completed on or
prior to the Scheduled Construction Termination Date, such funds shall be held
by Lessor in a segregated account and disbursed to the Construction Agent to pay
costs incurred by the Construction Agent to effect the repair of the Leased
Property. If the Construction cannot be completed on or prior to the Scheduled
Construction Termination Date, the parties agree to discuss the issue of
disbursement of insurance proceeds to the Construction Agent in good faith and
after such discussion the Lessor shall make a determination in the exercise of
its sole discretion. Any proceeds of insurance paid to Lessor pursuant in this
Section 2.9, not used to repair the Leased Property and held by Lessor shall be
applied to the account of Construction Agent to reduce the Lease Balance.

-10-



--------------------------------------------------------------------------------



 



          (iii) Additional Insurance. Any additional insurance obtained by the
Construction Agent or the Lessor shall provide that it shall not interfere with
or in any way limit the insurance described in this Section 2.9 or increase the
amount of any premium payable with respect to any insurance described in such
Section. The proceeds of any such additional insurance will be for the account
of the party maintaining such additional insurance.
          (iv) Payment of Premiums. The Construction Agent shall cause to be
paid (including, in the case of insurance required under this Section 2.9, with
the proceeds of Advances), all premiums for the insurance required hereunder.
The Construction Agent shall renew or replace, or cause to be renewed or
replaced, each insurance policy required hereunder prior to the expiration date
thereof for the duration of the Construction Term.
          (v) Policy Cancellation and Change. All policies of insurance required
to be maintained pursuant to this Section 2.9 shall be endorsed so that if at
any time they are cancelled, or their coverage is reduced (by any party
including the insured) so as to affect the interests of the Lessor, such
cancellation or reduction shall not be effective as to the Lessor for 30 days,
except for non-payment of premium which shall be for 10 days, after receipt by
the Lessor of written notice from such insurer of such cancellation or
reduction.
          (vi) Miscellaneous Policy Provisions. All property damage and delayed
startup insurance policies, (i) shall not include any annual or term aggregate
limits of liability or clause requiring the payment of additional premium to
reinstate the limits after loss except for insurance covering the perils of
flood, earth movement, sabotage and terrorism, (ii) shall include the Lessor as
a named insured as its interest may appear, and (iii) shall include a clause
requiring the insurer to make final payment on any claim within 60 days after
the submission of proof of loss and its acceptance by the insurer.
          (vii) Separation of Interests. All policies shall insure the interests
of the Lessor regardless of any breach or violation by the Construction Agent or
any other Person of warranties, declarations or conditions contained in such
policies, any action or inaction of the Construction Agent or others, or any
foreclosure relating to the Leased Property or any change in ownership of all or
any portion of the Leased Property.
          (viii) Acceptable Policy Terms and Conditions. All policies of
insurance required to be maintained pursuant to this Section 2.9 shall contain
terms and conditions reasonably acceptable to the Lessor.
          (c) Evidence of Insurance. On the related Construction Commencement
Date and on an annual basis at least 10 days prior to each policy anniversary,
the Construction Agent shall furnish, or shall cause to be furnished, the Lessor
with (1) certificates of insurance or binders, in a form acceptable to the
Lessor, evidencing all of the insurance required by the provisions of this
Section 2.9. Such certificates of insurance/binders shall be executed by each
insurer or by an authorized representative of each insurer. Such certificates of
insurance/binders

-11-



--------------------------------------------------------------------------------



 



shall identify underwriters, the type of insurance, the insurance limits and the
policy term and shall specifically list the special provisions enumerated for
such insurance required by this Section 2.9. Upon request, the Construction
Agent will promptly furnish the Lessor with copies of all insurance policies,
binders and cover notes or other evidence of such insurance relating to the
insurance required to be maintained hereunder.
          (d) Reports. Concurrently with the furnishing of the certification
referred to in paragraph (c), the Construction Agent shall furnish, or cause to
be furnished, the Lessor with a report of an independent broker, signed by an
officer of the broker, stating that in the opinion of such broker, the insurance
then carried or to be renewed is in accordance with the terms of this
Section 2.9. In addition the Construction Agent will advise the Lessor in
writing promptly of any default in the payment of any premium and of any other
act or omission on the part of the Construction Agent which may invalidate or
render unenforceable, in whole or in part, any insurance being maintained by the
Construction Agent pursuant to this Section 2.9.
          (e) No Duty of Lessor to Verify or Review. No provision of this
Section 2.9 or any provision of this Agreement or the other Operative Documents
shall impose on the Lessor any duty or obligation to verify the existence or
adequacy of the insurance coverage maintained by the Construction Agent, nor
shall the Lessor be responsible for any representations or warranties made by or
on behalf of the Construction Agent to any insurance company or underwriter. Any
failure on the part of the Lessor to pursue or obtain the evidence of the
insurance required by this Agreement from the Construction Agent and/or failure
of the Lessor to point out any non-compliance of such evidence of insurance
shall not constitute a waiver of any of the insurance requirements in this
Agreement.
Notwithstanding anything herein to the contrary, the Construction Agent shall
not be responsible for the payment of any insurance deductible amounts.
ARTICLE III
THE BUILDINGS
     3.1 Amendments; Modifications. The Construction Agent may, subject to the
conditions, restrictions and limitations set forth herein and in the Operative
Documents (but not otherwise), at any time during the term hereof revise, amend
or modify the Plans and Specifications and the related Construction Documents
without the consent of the Lessor; provided, however, that the Lessor’s prior
written consent will be required in the following instances: (x) such revision,
amendment or modification by its terms would result in the Completion Date of
the Buildings occurring after the Scheduled Construction Termination Date, or
(y) such revision, amendment or modification would result in the cost for such
Leased Property exceeding the then remaining Commitments, minus the then
remaining costs for completing each other Leased Property for which the
Completion Date has not occurred, or increase the Construction Budget therefor,
or (z) the aggregate effect of such revision, amendment or modification, when
taken together with any previous or contemporaneous revision, amendment or
modification to the Plans and Specifications for such Leased Property, would be
to reduce the Fair Market Sales Value of such Leased Property in a material
respect when completed.

-12-



--------------------------------------------------------------------------------



 



     3.2 Casualty and Condemnation. If at any time prior to the Completion Date
with respect to any Building there occurs a Casualty or the Lessor or the
Construction Agent receives notice of a Condemnation, then, in each case the
Construction Agent shall promptly and diligently take all commercially
reasonable and practical steps to cause the Construction of the related Building
to be completed substantially in accordance with the Plans and Specifications
and with the terms hereof, and cause the Completion Date to occur on or prior to
the Scheduled Construction Termination Date. The Construction Agent shall use
all insurance proceeds or Awards received by it with respect to such Casualty or
Condemnation, as the case may be, to pay the construction costs incurred in
connection with such rebuilding or restoration. The Lessor shall make all
insurance proceeds or Awards received with respect to such Casualty or
Condemnation available to the Construction Agent to reimburse the Construction
Agent for, or to pay, all construction costs incurred in connection with such
rebuilding or restoration. To the extent that such insurance proceeds are
insufficient to pay such construction costs, such construction costs shall be
paid with the proceeds of Advances made pursuant to the Master Agreement. In the
event that the insurance proceeds or Awards, plus the remaining Commitments are
insufficient to cover the costs of such rebuilding, then the Funding Parties
may, in their sole discretion, increase their Commitments (on a pro rata basis)
in an aggregate amount equal to such deficiency, (any Advances made pursuant to
such increase, called the “Additional Amounts”). In the event that Lessor does
not make such insurance proceeds or Advances available, or the Commitments are
not increased as set forth in the previous sentence, then notwithstanding any
other provision of this Agreement, the Construction Agent may elect to return
the affected Leased Property (including all insurance proceeds and condemnation
awards with respect thereto) to the Lessor in accordance with Section 5.6 by
delivering written notice of such election to the Agent within thirty (30) days
of the related Casualty or Condemnation, in which event the Construction Agent
shall not have any obligation to pay the Construction Failure Payment with
respect to such Leased Property.
     3.3 Indemnity. During the Construction Term for each Leased Property, the
Construction Agent agrees to assume liability for, and to indemnify, protect,
defend, save and hold harmless the Lessor on an After-Tax Basis, from and
against, any and all Claims that may be imposed on, incurred by or asserted or
threatened to be asserted, against the Lessor, whether or not the Lessor shall
also be indemnified as to any such Claim by any other Person, in any way
relating to or arising out of (i) any event, condition or circumstance within
the Construction Agent’s control,(ii) fraud, misapplication of funds, illegal
acts or willful misconduct on the part of the Construction Agent, or (iii) any
event described in paragraph (i), (j) or (k) of Article XII of the Lease with
respect to the Construction Agent. As used in clause (i) of the foregoing
sentence, the term “within the Construction Agent’s control” shall mean caused
by or arising from any failure by any Obligor to comply with any of its
obligations under the Operative Documents (including its insurance obligations),
any representation or warranty by any Obligor in any of the Operative Documents
being inaccurate, any negligence or willful misconduct of any Obligor, or any
claim by any third party against the Lessor based upon the action or inaction of
or by any Obligor; provided, however, that if such Claim is related to an
inability or the failure to complete the construction of a Leased Property on or
prior to Scheduled Construction Termination Date therefor and such Claim does
not arise out of or result from events or circumstances described in the
foregoing clause (ii) or (iii), the Construction Agent’s liability shall be
limited to an amount equal to the Construction Failure Payment. Any Claims that
are incurred by any Indemnified Party for which the Construction Agent is not
obligated to

-13-



--------------------------------------------------------------------------------



 



indemnify pursuant to this Section 3.3 or the Master Agreement shall, if
requested by the Agent by written notice to Lessor be capitalized, and result in
an increase to the Funded Amounts related to the relevant Leased Property. The
foregoing indemnities are in addition to, and not in limitation of, the
indemnities with respect to environmental claims set forth in Section 7.2 of the
Master Agreement. The provisions of Section 7.3 of the Master Agreement shall
apply to any amounts that the Construction Agent is requested to pay pursuant to
this Section 3.3.
     3.4 Construction Force Majeure Events. If a Construction Force Majeure
Event that results in, or could reasonably be expected to result in, a Force
Majeure Loss (including any losses that result from a Construction Force Majeure
Event that prevents, or could reasonably be expected to prevent, the
Construction Agent from completing Construction prior to the Scheduled
Construction Termination Date) occurs, the Construction Agent shall promptly
provide the Lessor with written notice thereof within ten (10) Business Days of
the Construction Agent’s knowledge of the occurrence thereof (the “Construction
Force Majeure Declaration”). Upon receipt of the Construction Force Majeure
Declaration, Lessor and the Construction Agent shall consult with each other as
to what steps, if any, are to be taken to remediate such Construction Force
Majeure Event, including consulting as to the appropriateness of an extension of
the Scheduled Construction Termination Date. The Construction Agent shall take
all reasonable and practical steps to minimize the disruption of the
construction process and all steps reasonably necessary to prevent further
damage arising from such Construction Force Majeure Event. The Construction
Agent shall be entitled to reimbursement from Lessor for any costs directly
related to minimizing the disruption and to preventing further damage of such
Construction Force Majeure Event through the proceeds of Fundings pursuant to,
and subject to the terms and conditions of, the Master Agreement. The
Construction Agent shall, within thirty (30) days of the delivery of the
Construction Force Majeure Declaration, submit to the Lessor a budget detailing
the costs that would be incurred in remediating such Construction Force Majeure
Event and a schedule for effecting the same. The Construction Agent will
commence such remediation only upon receipt of written authorization from the
Lessor to do so, which authorization (or denial thereof) shall be given by
written notice to Construction Agent not later than fifteen (15) Business Days
after Lessor’s receipt of the budget referred to in the preceding sentence. The
Lessor in its sole discretion may elect to continue Construction and make
Advances for such remediation or terminate this Agreement with respect to the
affected Leased Property. If the Lessor elects to terminate this Agreement with
respect to the affected Leased Property, subject to Construction Agent’s right
to purchase such Leased Property in accordance with Section 5.5 hereof, the
Construction Agent shall within thirty (30) days of receipt of written notice of
termination return the affected Leased Property to the Lessor in accordance with
the procedures set forth in Section 5.6 and pay to the Lessor the Construction
Failure Payment (subject to the last sentence of Section 3.2), in which event,
Section 5.6 shall be applicable, or, if the Construction Agent exercises the
Construction Default Remarketing Option, Section 5.7 shall be applicable.
     In the event the Lessor elects to continue Construction after receipt of a
Construction Force Majeure Declaration, the Lessor shall make available to the
Construction Agent, so long as no Construction Agency Event of Default shall
have occurred and be continuing, all insurance proceeds payable to the Lessor
with respect to such event to the extent necessary to remediate such event.

-14-



--------------------------------------------------------------------------------



 



ARTICLE IV
PAYMENT OF FUNDS
     4.1 Funding of Property Acquisition Costs and Property Buildings Costs.
(a) In connection with the acquisition or lease of any Land and during the
course of the construction of the Buildings on any Land, the Construction Agent
may request that the Lessor advance funds for the payment of Construction Costs,
and the Lessor will comply with such request to the extent provided for under,
and subject to the conditions, restrictions and limitations contained in, the
Master Agreement and the other Operative Documents.
          (b) The proceeds of any funds made available to the Lessor to pay
Construction Costs shall be made available to the Construction Agent in
accordance with the Funding Request relating thereto and the terms of the Master
Agreement. The Construction Agent will use such proceeds only to pay the
acquisition, transaction and closing costs or improvement costs for Leased
Properties set forth in the Funding Request relating to such funds.
ARTICLE V
CONSTRUCTION AGENCY EVENTS OF DEFAULT
     5.1 Construction Agency Events of Default. If any one or more of the
following events (each a “Construction Agency Event of Default”) shall occur and
be continuing:
          (a) the Construction Agent fails to apply any funds paid by, or on
behalf of, the Lessor to the Construction Agent for Construction Costs to the
payment of Construction Costs or improvements costs for such Leased Property;
          (b) subject to Construction Force Majeure Events, the Construction
Commencement Date with respect to any Leased Property shall fail to occur for
any reason on or prior to the date that is two years after the Closing Date with
respect to such Leased Property;
          (c) the Completion Date with respect to any Leased Property shall fail
to occur for any reason on or prior to the earlier of the Funding Termination
Date and the Scheduled Construction Termination Date for such Leased Property;
          (d) any Event of Default (other than an Event of Default pursuant to
paragraph (g) or (h) of Article XII of the Lease or pursuant to paragraph (o) of
Article XII of the Lease if the related Change in Control occurs solely on the
basis of clause (b) or (c) of the definition thereof and CheckFree does not
consent to such action) shall have occurred and be continuing; or
          (e) the Construction Agent shall fail to observe or perform in any
material respect any term, covenant or condition of this Agreement (except those
specified in clauses (a) through (d) above), and such failure shall remain
uncured for a period of thirty (30) days after notice thereof to the
Construction Agent;

-15-



--------------------------------------------------------------------------------



 



then, in any such event, the Lessor may, in addition to the other rights and
remedies provided for in this Article (but subject to the last sentence of
Section 3.2), immediately terminate this Agreement as to any Leased Property or
Properties or all of the Leased Properties, separately, successively or
concurrently (all in Lessor’s sole discretion) by giving the Construction Agent
written notice of such termination, and upon the giving of such notice, this
Agreement shall terminate as to such Leased Property or Properties or all of the
Leased Properties (as the case may be) and all rights of the Construction Agent
and, subject to the terms of the Operative Documents, all obligations of the
Lessor under this Agreement with respect to such Leased Property or Properties
or all of the Leased Properties (as the case may be) shall cease. The
Construction Agent shall pay upon demand all reasonable costs and expenses
(including, without limitation, attorneys’ fees and disbursements) actually
incurred by or on behalf of the Lessor in connection with enforcing this
Agreement against the Construction Agent.
     5.2 Damages. The termination of this Agreement pursuant to Section 5.1
shall in no event relieve the Construction Agent of its liability and
obligations hereunder, all of which shall survive any such termination, subject
to the limitations set forth in Section 5.4 and in the other Operative
Documents.
     5.3 Remedies; Remedies Cumulative. (a) If a Construction Agency Event of
Default shall have occurred and be continuing under Section 5.1(b), 5.1(c),
5.1(d) (other than an Event of Default under paragraph (i), (j) or (k) of
Article XII of the Lease) or 5.1(e) (other than as a result of Construction
Agent’s fraudulent or illegal acts, misapplication of funds or willful
misconduct), then, in each case, the Lessor shall have all rights and remedies
available under the Operative Documents or available at law, equity or otherwise
(subject to the limitations on the Construction Agent’s payment obligations with
respect to the Funded Amounts set forth in this Section 5.3). Lessor shall have
the right to terminate this Agreement by giving Construction Agent written
notice of such termination, and upon the giving of such notice, all rights and
all obligations of the Construction Agent under this Agreement shall cease,
except for such rights and obligations as by their terms are to continue beyond
such termination, including Section 5.6(f) hereof and Lessor shall have the
right to require Construction Agent to pay immediately upon receipt of notice
from Lessor the Construction Failure Payment for all of the Construction Land
Interests; provided that the Construction Agent has the option to purchase the
Leased Property in accordance with Section 5.5 hereof and the Construction Agent
shall have the option to cause the Leased Property to be remarketed in
accordance with Section 5.7 hereof.
     In the event Construction Agent does not purchase the Leased Property
pursuant to the terms hereof or the Construction Agent does not cause the Leased
Property to be remarketed in accordance with Section 5.7 hereof, the Lessee
shall return the Leased Property to Lessor within ten (10) Business Days in
accordance with Section 5.6 hereof and, subject to the last sentence of
Section 3.2, Lessor shall have the right to sell the Leased Property to an
unaffiliated third party and to require Construction Agent to pay to Lessor,
immediately upon receipt of the termination notice, cash in an amount equal to
the Construction Failure Payment for all of the Construction Land Interests. The
proceeds derived from any such sale shall be distributed as set forth in
Section 6.6 of the Master Agreement.
          (b) If a Construction Agency Event of Default shall have occurred and
be continuing under Sections 5.1(a), 5.1(d) (as the result of an Event of
Default under paragraph (i),

-16-



--------------------------------------------------------------------------------



 



(j) or (k) of Article XII of the Lease) or 5.1(e) (as a result of the
Construction Agent’s fraudulent or illegal acts, misapplication of funds or
willful misconduct), Lessor shall have the right to terminate this Agreement by
giving Construction Agent written notice of such termination, and upon the
giving of such notice, all rights and all obligations of the Construction Agent
under this Agreement shall cease, except for such rights and obligations as by
their terms are to continue beyond such termination, including Section 5.6(f)
hereof and Lessor shall have the right to require Construction Agent to pay
immediately upon receipt of notice from Lessor the sum of (i) the Permitted
Lease Balance then outstanding and (ii) an amount equal to all insurance
proceeds paid to Construction Agent following the occurrence of any Construction
Force Majeure Event which were not applied by the Construction Agent or are not
required to reimburse the Construction Agent for Construction Costs incurred in
connection with such Construction Force Majeure Event, to uses permitted by this
Agreement (and which are not otherwise included in clause (i) of this sentence).
In addition, but subject to the Construction Agent’s purchase right under
Section 5.5 and the Construction Agent’s right to remarket pursuant to
Section 5.7, the Lessor may satisfy the foregoing obligation by a sale of the
Leased Property and the proceeds derived from any such sale shall be distributed
as set forth in Section 6.6 of the Master Agreement. The Lessor shall have all
the rights and remedies afforded Lessor by Applicable Law and the Operative
Documents. Upon payment to Lessor of the Lease Balance and any other amounts
owing hereunder, Lessor shall convey the Leased Property to Construction Agent
as though Construction Agent had exercised the purchase option under Section 5.5
hereof. If the Construction Agent does not purchase the Property or exercise the
Construction Default Remarketing Option pursuant to Section 5.7, it shall return
the Leased Property to the Lessor within ten (10) Business Days of the
declaration of the Construction Agency Event of Default in accordance with
Section 5.6 hereof.
          (c) No failure to exercise and no delay in exercising, on the part of
the Lessor any right, remedy, power or privilege under this Agreement or under
the other Operative Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges provided in this Agreement and in the other Operative Documents are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
     5.4 Limitation on Construction Agent’s Recourse Liability. Subject to the
last sentence of this Section 5.4 and the last sentence of Section 3.2,
notwithstanding anything contained herein or in any other Operative Document to
the contrary, upon the occurrence and during the continuance of a Construction
Agency Event of Default with respect to any Leased Property described in
Section 5.1(b), 5.1(c), 5.1(d) (other than an Event of Default under paragraph
(i), (j) or (k) of Article XII of the Lease) or 5.1(e), the aggregate maximum
recourse liability of the Construction Agent with respect to such default to the
Lessor or any Person claiming by, through or under the Lessor under the
Operative Documents, shall be limited to the Construction Failure Payment for
such Leased Property. The Construction Agent nonetheless acknowledges and agrees
that (i) the Lessor shall be entitled to recover from the applicable Leased
Property (including through any reletting and/or sale of such Leased Property or
any portion thereof) the entire outstanding Permitted Lease Balance of such
Leased Property (and, to the extent sales proceeds exceed the Permitted Lease
Balance, amounts in excess of the Permitted Lease Balance as provided in
Section 5.3(a) and (b) and Section 5.7(g)), all accrued

-17-



--------------------------------------------------------------------------------



 



and unpaid interest, accrued Yield and other amounts then due and owing to the
Lessor under the Operative Documents and all other costs and expenses of the
Lessor incurred in connection with such Leased Property (including without
limitation, any costs incurred in connection with the construction of the
Building(s) and other improvements and/or any reletting or sale of such Leased
Property or any portion thereof) from and after the date of such return and
(ii) the foregoing recourse limitations are exclusive of any amounts due and
owing under Article III hereof. If a Construction Agency Event of Default occurs
due to the fraud, misapplication of funds, illegal acts or willful misconduct on
the part of the Construction Agent or any event described in paragraph (i),
(j) or (k) of Article XII of the Lease, the Construction Agent shall be
obligated to pay the Permitted Lease Balance as set forth herein.
     5.5 Construction Agent’s Right to Purchase. If a Construction Agency Event
of Default hereunder relates only to a specific Leased Property or specific
Leased Properties but not all Leased Properties, the Construction Agent shall
have the right, at its option, to cure such Construction Agency Event of Default
by purchasing (a “Construction Purchase”) such affected Leased Property or
Properties for the Leased Property Balance(s) therefor from the Lessor within
five (5) Business Days of the delivery of the notice of termination referred to
in Section 5.3 (a) or (b) in accordance with the terms and subject to the
conditions, restrictions and limitations of Section 14.5 of the Lease, in which
case no Construction Agency Event of Default shall be deemed to have occurred
hereunder for the purposes of the other Operative Documents.
     5.6 Construction Return Procedures. In the case of any return of any Leased
Property to the Lessor pursuant to Section 3.4 or Article V hereof (other than
returns pursuant to Section 5.7 hereof)(a “Construction Return”), the
Construction Agent shall, at its cost and expense, do each of the following on
or prior to the return date specified by the Lessor in a written notice to the
Construction Agent given at least ten (10) Business Days prior thereto:
          (a) the Construction Agent shall, on or prior to the return date,
execute and deliver to the Lessor (or to the Lessor’s designee) an assignment of
such Construction Agent’s entire interest in such Leased Property (which shall
include an assignment of all such Construction Agent’s right, title and interest
in and to all awards, compensation and insurance proceeds payable in connection
with any Casualty, Condemnation or Construction Force Majeure Event affecting
such Leased Property and an assignment of leases of such Leased Property), in
recordable form and otherwise in conformity with local custom and free and clear
of any Liens other than Lessor Liens.
          (b) the Construction Agent shall, on the construction return date, pay
over to the Agent (as assignee of the Lessor) any awards, compensation and
insurance previously received by the Construction Agent in connection with such
Leased Property which have not been applied in connection with the Construction,
repair or maintenance of the Leased Property except such amounts as may be
necessary to reimburse the Construction Agent for expenditures incurred in
connection with such Construction, repair or maintenance during the Construction
Term which have not been reimbursed;
          (c) the Construction Agent shall execute and deliver to the Lessor a
statement of termination of this Agreement and each of the other Operative
Documents with respect to the

-18-



--------------------------------------------------------------------------------



 



affected Leased Property to be executed by the Funding Parties and delivered to
the Construction Agent;
          (d) the Construction Agent shall, on or prior to the return date,
vacate the Leased Property and transfer possession of such Leased Property to
the Lessor or any Person designated by the Lessor, in each case by surrendering
the same into the possession of the Lessor or such Person, as the case may be,
free and clear of all Liens (other than Lessor Liens, Permitted Liens described
in clause (f) or (g) of the definition thereof and the liens of the Operative
Documents) in compliance with all Applicable Law (including Environmental Laws);
          (e) on or prior to the return date, the Construction Agent shall
deliver to the Lessor or any Person designated by the Lessor copies of all
Construction Documents, permits, licenses, books and records regarding the
maintenance of such Leased Property and the Construction Agent’s interest in
such Leased Property, and a current copy of the Plans and Specifications; and
          (f) the Construction Agent shall take all actions reasonably requested
by the Lessor to fully assign to the Lessor all of its rights and claims in, to
and under, all of the Construction Documents, and all permits and other
governmental authorizations related to such Leased Property or the Construction.
     5.7 Option to Remarket. Notwithstanding any provisions of this Agreement
and the Operative Documents to the contrary and subject to the fulfillment of
each of the conditions set forth in this Section 5.7, the Construction Agent
shall have the option to remarket the Leased Property with respect to which the
Lessor has declared that a Construction Agency Event of Default has occurred or
with respect to which the Construction Agent shall be required to pay the
Construction Failure Payment pursuant to Section 3.4 (the “Construction Default
Remarketing Option”). The Construction Agent’s effective exercise and
consummation of the Construction Default Remarketing Option shall be subject to
the due and timely fulfillment of each of the following provisions, the failure
of any of which, unless waived in writing by the Lessor and the Lenders, shall
render the Construction Default Remarketing Option and the Construction Agent’s
exercise thereof null and void, in which event, the Construction Agent shall not
have any rights under this Section 5.7.
          (a) Not later than five Business Days after Lessor’s service of the
notice of termination referred to in Section 5.3(a) or (b) or the Lessor’s
denial of authorization to remediate any Construction Force Majeure Event under
Section 3.4, the Construction Agent shall give to the Lessor and the Agent
written notice of the Construction Agent’s exercise of the Construction Default
Remarketing Option. The date of such notice shall be the “CDRO Notice Date”;
          (b) Not later than thirty (30) days after Lessor’s service of the
notice of termination referred to in Section 5.3(a) or (b) or the Lessor’s
denial of authorization to remediate any Construction Force Majeure Event under
Section 3.4, the Construction Agent shall deliver to the Lessor and the Agent an
environmental assessment of such Leased Property dated not earlier than
forty-five (45) days prior to the date of delivery thereof. Such environmental
assessment shall be prepared by an environmental consultant selected by the
Required Funding

-19-



--------------------------------------------------------------------------------



 



Parties, shall be in form, detail and substance reasonably satisfactory to the
Required Funding Parties, and shall otherwise indicate the environmental
condition of such Leased Property to be the same as described in the related
Environmental Audit.
          (c) The Construction Agent shall promptly provide any maintenance
records relating to such Leased Property to the Lessor, the Agent and any
potential purchaser upon request, and shall otherwise do all things necessary to
deliver possession of such Leased Property to the potential purchaser. The
Construction Agent shall allow the Lessor, the Agent and any potential purchaser
access to any Leased Property for the purpose of inspecting the same.
          (d) On the ninetieth (90th) day (such date, or such later date as the
Lessor may specify in writing, being the “CDRO Closing Date”) after Lessor’s
service of the notice of termination referred to in Section 5.3(a) or (b) or the
Lessor’s denial of authorization to remediate any Construction Force Majeure
Event under Section 3.4, the Construction Agent shall surrender such Leased
Property in accordance with Section 5.9 hereof.
          (e) In connection with any such sale of the Leased Property, the
Construction Agent shall provide to the purchaser all customary “seller’s”
indemnities (taking into account the location and nature of the Leased
Property), representations and warranties regarding title, absence of Liens
(except Lessor Liens and Permitted Liens described in clause (f) or (g) of the
definition thereof) and the condition of the Leased Property, including, without
limitation, an environmental indemnity. The Construction Agent shall fulfill all
of the requirements set forth in clause (b) of Section 14.5 of the Lease
(mutatis mutandis, as if Construction Agent were the Lessee, purchasing the
Leased Property in accordance with the provisions of Section 14.1 of the Lease),
and such requirements are incorporated herein by reference. As to the Lessor,
any such sale shall be made on an “as is, with all faults” basis without
representation or warranty by the Lessor, other than the absence of Lessor
Liens.
          (f) In connection with any such sale of such Leased Property, the
Construction Agent shall pay from the proceeds of remarketing, all prorations,
credits, costs and expenses of the sale of the Leased Property, whether incurred
by the Lessor, any Lender, the Agent or the Construction Agent, including
without limitation, the cost of all title insurance, survey, environmental
report, appraisal, transfer taxes, the Lessor’s and the Agent’s attorneys’ fees,
the Construction Agent’s attorneys’ fees, commissions, escrow fees, recording
fees, and all applicable documentary and other transfer taxes, provided that the
Construction Agent shall not incur any such expenses in excess of $75,000
without the Lessor’s prior written consent, which consent shall not be
unreasonably withheld.
          (g) Subject to the last sentence of Section 3.2, the Construction
Agent shall pay to the Agent immediately following the delivery of the
termination notice pursuant to Section 5.3(a) or (b) or the Lessor’s denial of
authorization to remediate any Construction Force Majeure Event under
Section 3.4, (or to such other Person as Agent shall notify Construction Agent
in writing, or in the case of Supplemental Rent, to the Person entitled thereto)
an amount equal to (i) in the case of the exercise of remedies under
Section 5.3(a) or a payment due under Section 3.4, the Construction Failure
Payment, or (ii) in the case of the exercise of remedies under Section 5.3(b),
the Permitted Lease Balance, in the type of funds specified in Section 3.3 of
the Lease. If the Construction Agent has exercised the Construction Default
Remarketing

-20-



--------------------------------------------------------------------------------



 



Option, the following additional provisions shall apply: During the period
commencing on the CDRO Notice Date, the Construction Agent shall, as
nonexclusive agent for the Lessor, use commercially reasonable efforts to sell
the Lessor’s interest in the Leased Property and will attempt to obtain the
highest purchase price therefor. All such costs of such marketing of the Leased
Property shall be paid from the proceeds of remarketing, provided that the
Construction Agent shall not incur any such expenses in excess of $75,000
without the Lessor’s prior written consent, which consent shall not be
unreasonably withheld. The Construction Agent promptly shall submit all bids to
the Lessor and the Agent and the Lessor and the Agent will have the right to
review the same and the right to submit any one or more bids. All bids shall be
on an all-cash basis. In no event shall such bidder be the Construction Agent or
any Subsidiary or Affiliate of the Construction Agent. The written offer must
specify the CDRO Closing Date as the closing date. If, and only if, the selling
price (net of closing costs and prorations, as reasonably estimated by the
Agent)(the “Construction Offer Price”) is less than the Lease Balance at such
time, then the Lessor or the Agent may, in its sole and absolute discretion, by
notice to the Construction Agent, reject such offer to purchase, in which event
the parties will proceed according to the provisions of Section 5.8 hereof. If
neither the Lessor nor the Agent rejects such purchase offer as provided above,
the closing of such purchase of the Leased Property by such purchaser shall
occur on the CDRO Closing Date, contemporaneously with the Construction Agent’s
surrender of the Leased Property in accordance with Section 5.9 hereof, and the
gross proceeds of the sale (after deduction, however, for any marketing, closing
or other costs, prorations or commissions) shall be paid directly to the Agent
(or the Lessor if the Funded Amounts have been fully paid). The Agent shall
distribute the proceeds derived from any such sale pursuant to Section 6.6 of
the Master Agreement. The Construction Agent shall not have the right, power or
authority to bind the Lessor in connection with any proposed sale of the Leased
Property.
     5.8 Rejection of Sale. Notwithstanding anything contained herein to the
contrary, if the Lessor or the Agent rejects the purchase offer for any Leased
Property as provided in Section 5.7, then the Agent shall have an appraisal done
of the Leased Property by an independent third party appraiser selected by the
Agent, which appraiser shall determine the Fair Market Sales Value of the Leased
Property in the condition in which such Leased Property exists at such time (the
“Construction Appraised Value”). If (A) the Construction Appraised Value shall
be less than the Construction Offer Price or (B) if the Construction Appraised
Value shall be equal to or greater than the Construction Offer Price, and the
Lessor in its sole discretion so elects, the Leased Property shall be sold
pursuant to Section 5.7(g), and the proceeds of such sale shall be distributed,
in accordance with Section 5.7. If the Construction Appraised Value shall be
equal to or greater than the Construction Offer Price and the Lessor shall not
have elected to sell the Leased Property pursuant to Section 5.7(g), (a) the
Lessor shall refund to the Construction Agent the amount by which (i) the amount
paid pursuant to clause(i) of the first sentence of Section 5.7(g) exceeds
(ii) the amount by which (A) the Permitted Lease Balance exceeds (B) the
Construction Appraised Value, and (b) the Lessor shall retain title to the
Leased Property and shall retain all proceeds with respect to the Leased
Property, free and clear of all claims of the Lessee and the Construction Agent.
     5.9 Return of Leased Property. If the Lessor retains title to any Leased
Property pursuant to Section 5.8 hereof, then the Construction Agent shall, on
the CDRO Closing Date for such Leased Property (or such later date on which the
Lessor shall elect not to sell the Leased Property pursuant to Section 5.7), and
at its own expense, return possession of such Leased

-21-



--------------------------------------------------------------------------------



 



Property to the Lessor for retention by the Lessor and shall do all things
required under Section 5.6 or, if the Construction Agent properly exercises the
Construction Default Remarketing Option and fulfills all of the conditions of
Section 5.7 hereof and neither the Lessor nor the Agent rejects such purchase
offer pursuant to Section 5.7, then the Construction Agent shall, on such CDRO
Closing Date, and at its own cost, transfer possession of the Leased Property to
the independent purchaser thereof, in each case by surrendering the same into
the possession of the Lessor or such purchaser, as the case may be, free and
clear of all Liens other than Lessor Liens and Permitted Liens described in
clause (f) or (g) of the definition thereof, in as good condition as it was on
the CDRO Notice Date, and in compliance in all material respects with Applicable
Law and deliver to the independent purchaser thereof the documents described in
clauses (i) through (iii) of Section 5.6(a). In the case of a sale under
Section 5.7, the Construction Agent shall, on and within a reasonable time
before and after the CDRO Closing Date, cooperate with the Lessor and the
independent purchaser of such Leased Property in order to facilitate the
ownership and operation by such purchaser of such Leased Property after the CDRO
Closing Date, which cooperation shall include the following, all of which the
Construction Agent shall do on or before the CDRO Closing Date or as soon
thereafter as is reasonably practicable: providing all books and records,
including copies of all Construction Documents, regarding the construction,
maintenance and ownership of such Leased Property and all non-proprietary
know-how, data and technical information relating thereto, providing a copy of
the Plans and Specifications, granting or assigning all permits and licenses (to
the extent assignable) necessary for the construction, operation and maintenance
of such Leased Property, and cooperating in seeking and obtaining all necessary
Governmental Action and taking all action necessary to fully assign and transfer
all of its rights, claims and causes of action under all of the Construction
Documents (including, without limitation, obtaining all necessary consents to
such assignments). The obligations of the Construction Agent under this
Section 5.9 shall survive the expiration or termination of this Agreement.
ARTICLE VI
NO CONSTRUCTION AGENCY FEE
     6.1 Lease as Fulfillment of Lessor’s Obligations. All obligations, duties
and requirements imposed upon or allocated to the Construction Agent shall be
performed by the Construction Agent at the Construction’s Agent’s sole cost and
expense, and the Construction Agent will not be entitled to, and the Lessor
shall not have any obligation to pay, any agency fee or other fee or
compensation, and the Construction Agent shall not be entitled to, and the
Lessor shall not have any obligation to make or pay, any reimbursement therefor,
it being understood that this Agreement is being entered into as consideration
for and as an inducement to the Lessor entering into the Lease and the other
Operative Documents.
ARTICLE VII
LESSOR’S RIGHTS; CONSTRUCTION AGENT’S RIGHTS
     7.1 Exercise of the Lessor’s Rights. The Construction Agent hereby
acknowledges and agrees that the rights and powers of the Lessor under this
Agreement have been assigned to, and may be exercised by, the Agent.

-22-



--------------------------------------------------------------------------------



 



     7.2 Lessor’s Right to Cure Construction Agent’s Defaults. The Lessor,
without waiving or releasing any obligation or Construction Agency Event of
Default, may, upon prior written notice to the Construction Agent (but shall be
under no obligation to), remedy any Construction Agency Event of Default for the
account of and at the sole cost and expense of the Construction Agent. All
reasonable out of pocket costs and expenses so incurred (including actual and
reasonable fees and expenses of counsel), together with interest thereon at the
Overdue Rate from the date on which such sums or expenses are paid by the
Lessor, shall be paid by the Construction Agent to the Lessor on demand.
ARTICLE VIII
MISCELLANEOUS
     8.1 Documentary Conventions. The Documentary Conventions shall apply to
this Agreement.
     8.2 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Lessor, the Construction Agent and their respective legal
representatives, successors and permitted assigns. The Construction Agent shall
not assign its rights or obligations hereunder without the prior written consent
of the Lessor and the Agent.

-23-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

                  CHECKFREE SERVICES CORPORATION
 
           
 
  By   /s/ David E. Mangum     
 
           
 
  Name:   David E. Mangum     
 
           
 
  Title:   Executive Vice President     
 
           
 
           

              S-1   Construction Agency Agreement



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK
 
           
 
  By   /s/ Brian K. Peters     
 
           
 
  Name:   Brian K. Peters     
 
           
 
  Title:   Managing Director     
 
           
 
           

              S-2   Construction Agency Agreement



--------------------------------------------------------------------------------



 



EXHIBIT A
Supplement to Construction Agency Agreement
     SUPPLEMENT to Construction Agency Agreement, dated as of
                    , 200_, between SUNTRUST BANK, a Georgia banking corporation
(the “Lessor”), and CHECKFREE SERVICES CORPORATION, a Delaware corporation (in
its capacity as construction agent, the “Construction Agent”). Capitalized terms
used but not otherwise defined herein shall have the meanings given them in the
Construction Agency Agreement.
     The Lessor and the Construction Agent are parties to that certain
Construction Agency Agreement, dated as of April 13, 2006 (as amended,
supplemented or otherwise modified, the “Construction Agency Agreement”),
pursuant to which (i) the Lessor has appointed the Construction Agent as its
sole and exclusive agent in connection with the identification and acquisition
of Land and construction of the Buildings in accordance with the Plans and
Specifications, and (ii) the Construction Agent has agreed, for the benefit of
the Lessor, to cause the construction of the Buildings to be completed in
accordance with the Plans and Specifications.
     Subject to the terms and conditions of the Construction Agency Agreement,
the Lessor and the Construction Agent desire that the terms of the Construction
Agency Agreement apply to the Land described in Schedule 1 and wish to execute
this Supplement to provide therefor.
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:
     1. The Construction Agent agrees to act as Construction Agent and to
perform its obligations under the Construction Agency Agreement in connection
with the completion of construction of the Building on the Land described in
Schedule 1 in accordance with the Plans and Specifications for such Land. The
Construction Agent hereby represents and warrants to Lessor that the
Construction Agent has heretofore delivered to Lessor a true, correct and
complete copy of the Plans and Specifications for the Building on the Land
described in Schedule 1 or, if not available on the date hereof, will deliver
such Plans and Specifications as soon as available.
     2. Each of the Lessor and the Construction Agent acknowledges and agrees
that the development of the Land described in Schedule 1 and the construction of
the Buildings thereon shall be governed by the terms of the Construction Agency
Agreement.
     3. The anticipated construction budget relating to the construction and
development of the Building on the Land described in Schedule 1 is
$                    . The acquisition cost of the Land described in Schedule 1
is $                    .
     4. This Supplement shall, upon its execution and delivery, constitute a
part of the Construction Agency Agreement.

A-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

                  CHECKFREE SERVICES CORPORATION
 
           
 
  By        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                SUNTRUST BANK
 
           
 
  By        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           

A-2